              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00045-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
              vs.                )                      ORDER
                                 )
JERRELL TITO BOWMAN,             )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on several “Motions” [Docs. 45, 46,

47, 48, 49, 51, 52, 54] and “Notices” [Docs. 50, 53] filed by Charles Tyrone

Lee on behalf of the Defendant.

      The Defendant entered a guilty plea on June 29, 2020 and is awaiting

sentencing. He is represented by attorney Jack Stewart, Jr.

      On July 13, 2020 and July 22, 2020, the Court received a number of

“motions” and “notices” filed by Charles Tyrone Lee on behalf of the

Defendant. Mr. Lee purports to be an “Authorized Representative” of the

Defendant with the “Power of Attorney in Fact.” Mr. Lee, however, is not an

attorney at law. As a third party, he is not permitted to sign and file pleadings

on the Defendant’s behalf. Moreover, the Defendant is still represented by

his trial counsel. The Court does not ordinarily entertain motions filed by a


     Case 1:19-cr-00045-MR-WCM Document 55 Filed 07/23/20 Page 1 of 2
criminal defendant who is represented by counsel and who has not formally

waived his right to counsel. See LCrR 47.1(g). Accordingly, the “motions”

and “notices” filed by Mr. Lee on behalf of the Defendant will be denied and

stricken from the record.

     IT IS, THEREFORE, ORDERED that “Motions” [Docs. 45, 46, 47, 48,

49, 51, 52, 54] and “Notices” [Docs. 50, 53] are DENIED and STRICKEN

from the record.

     IT IS SO ORDERED.



                            Signed: July 23, 2020




                                           2

     Case 1:19-cr-00045-MR-WCM Document 55 Filed 07/23/20 Page 2 of 2
